Citation Nr: 0708336	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-08 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities. 

2.  Entitlement to an increased (compensable) evaluation for 
peripheral neuropathy of the left lower extremity.

3.  Entitlement to an increased evaluation for diabetes 
mellitus (DM), Type II, currently rated as 20 percent 
disabling.  

4.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds to the right knee.  

(The issue of entitlement to service connection for a right 
hip disability is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1967 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.

The Reno, Nevada, RO has assumed jurisdiction over the claim.  

The veteran appeared at a Travel Board hearing in Las Vegas, 
Nevada, before the undersigned in May 2005. 

The issue of entitlement to service connection for a right 
hip disability as secondary to a service-connected right knee 
disability is the subject of a separate Board decision as is 
noted on the title page of this decision. 


FINDINGS OF FACT

1.	At the time of his May 2005 hearing, the veteran stated 
that he wished to withdraw the issues of entitlement to 
increased evaluations for DM, Type II, and peripheral 
neuropathy of the left lower extremity.  

2.	The objective and probative medical evidence of record 
demonstrates that neither brachial plexopathy nor 
peripheral neuropathy of the bilateral upper extremities 
is related to the veteran's period of active military 
service.  

2.	The veteran has not been shown to have predominant 
diastolic blood pressure readings of 110 or more or 
predominant systolic readings of 200 or more.

3.	Residuals of a shell fragment wound to the right knee 
result in no more than mild impairment, with full 
extension being demonstrated and flexion to 80 degrees, 
with no lateral instability or subluxation being 
attributed to the residuals.

4.	The veteran's shell fragment wound scars of the right 
knee do not exceed 39 sq. centimeters; have not been 
shown to be unstable; have not been objectively shown to 
cause pain; and do not result in limitation of motion.  

5.	X- ray evidence documents right knee traumatic 
arthritis, which is shown to be productive of painful 
motion.


CONCLUSIONS OF LAW

1.	The criteria for withdrawal of a substantive appeal by 
the appellant, as it relates to the issues of 
entitlement to increased evaluations for DM, Type II, 
and peripheral neuropathy of the left lower extremity 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.	Peripheral neuropathy of the bilateral upper extremities 
was not incurred in or aggravated by service nor was it 
caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005 & 2006).

3.	The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2006).

3.	The criteria for a compensable evaluation for shell 
fragment wound residuals to the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.56, 4,71a, 4.73, 4.118, 
Diagnostic Codes Diagnostic Codes 5257, 5260, 5261, 
5313, 5314, 5315, 7801, 7802, 7803, 7804, 7805 (2006). 

4.	Giving the veteran the benefit of the doubt, the 
criteria for an additional, separate, 10 percent 
evaluation for right knee arthritis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claims: DM, Type II, and Peripheral Neuropathy 
of the Left Lower Extremity

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  The appellant, through testimony at his 
May 2005 hearing before the undersigned Acting Law Judge, 
withdrew his appeal as to the issues of increased evaluations 
for DM, Type II, and peripheral neuropathy of the left lower 
extremity.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review these appealed 
claims and they are dismissed without prejudice as it relates 
to these issues.

II. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The April 2004 and April 2005 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claims.  The VCAA letters also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The April 2004 and April 2005 letters notified the veteran of 
the need to submit any pertinent medical or service medical 
records in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, supra.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), aff'd Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  Despite 
there being no notice on the latter two elements, as the 
Board concludes below that the preponderance of the evidence 
is against the claim of service connection for neuropathy of 
the upper extremities, any question as to the appropriate 
disability rating or effective dates to be assigned is 
rendered moot.  As to the increased evaluations issues, the 
Board notes that in Dingess, the Court held that once service 
connection is granted the claim is substantiated, and further 
notice as to the rating or effective date elements is not 
required.  (In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated--it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
several VA examinations.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim.

III. Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The current paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:

(b)	Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede 
that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-
connected disease or injury is established by medical 
evidence created before the onset of aggravation or by 
the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels 
of severity under the Schedule for Rating Disabilities 
(38 CFR part 4) and determine the extent of aggravation 
by deducting the baseline level of severity, as well as 
any increase in severity due to the natural progress of 
the disease, from the current level.

See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). The term "soft-tissue sarcoma" 
includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, shall have become manifest to a degree of 10 percent 
or more within one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.

The veteran has the requisite service during the Vietnam era 
as to exposure to Agent Orange (AO).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records do not contain any 
complaints or findings of neuropathy of the upper 
extremities.  The veteran has not indicated that his 
neuropathy began in service.  

At the time of his May 2004 VA examination, the veteran was 
noted to have a history of diabetes, hypertension, and a 
shrapnel wound to the right knee.  The veteran reported that 
he had the onset of numbness about four to five years ago.  
He complained of left whole arm numbness.  The veteran stated 
that this happened every couple of days and lasted 10 to 20 
minutes.  The severity was moderate.  He did not seem to have 
any functional loss due to this and there was no pain.  The 
examiner stated that he could not identify a specific nerve 
in the am because it involved the whole arm.  The examiner 
reported that the upper extremity symptoms were more likely 
due to brachial plexopathy and not a diabetic complication.  

At his May 2005 hearing, the veteran indicated that he had 
started to develop neuropathy in the past five or six years.  
He noted having numbness in his fingers.  He testified that 
it felt like someone was jabbing him with a million pins when 
he developed the numbness.  

Service connection is not warranted for neuropathy of the 
upper extremities.  The veteran's service medical records are 
devoid of any complaints or findings of neuropathy.  

There is also no competent and objective medical evidence of 
record relating any current neuropathy to the veteran's 
period of service or to any service-connected disability.  
The May 2004 VA examiner indicated that the veteran's upper 
extremity numbness was as a result of brachial plexopathy.  
Such a disability is not a recognized disability to allow for 
service connection as a result of exposure to AO.  Moreover, 
the May 2004 VA examiner indicated that the veteran's 
brachial plexopathy was not related to his service-connected 
DM.  

The Board does not doubt the sincerity of the appellant's 
belief that his upper extremity neuropathy is related to his 
service-connected DM.  However, as he has not been shown to 
be a medical expert, he is not qualified to express an 
opinion regarding any medical causation.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Brachial plexopathy is not one of the listed diseases for 
which service connection can be granted based upon exposure 
to AO.  Moreover, there has been no objective medical 
evidence submitted relating the veteran's brachial plexopathy 
to exposure to AO.  

While the Board is sympathetic to the veteran's beliefs, the 
Board finds a lack of competent medical evidence to warrant a 
favorable decision.  The Board is not permitted to engage in 
speculation as to medical causation issues, but "must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, the appellant has 
failed to submit competent medical evidence to provide a 
nexus between any in-service injury or disease and the 
conditions that caused and contributed to his currently 
claimed peripheral neuropathy of the bilateral upper 
extremities.  The preponderance of the evidence is therefore 
against the appellant's claim of entitlement to service 
connection for peripheral neuropathy of the bilateral upper 
extremities.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
peripheral neuropathy of the bilateral upper extremities.

IV. Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

A. Hypertension

Service connection is currently in effect for hypertension 
which has been assigned a 10 percent disability evaluation.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).

The rating schedule provides for a 10 percent evaluation for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Id.  A 20 percent rating is warranted when diastolic pressure 
is predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  Id.  A 40 percent evaluation 
requires diastolic pressure of predominantly 120 or more.  
Id.

The objective and pertinent medical evidence of record 
reflects that, at the time of a May 19, 2003, VA outpatient 
visit, the veteran had a blood pressure reading of 165/92.  
At the time of a March 16, 2004, visit, the veteran had a 
blood pressure reading of 128/86.  

At the time of his May 2004 VA examination, the veteran 
reported taking medication to control his blood pressure.  
There were no significant side effects.  Blood pressure 
readings of 126/84 and 129/86 were reported.  The examiner 
indicated that based upon x-ray, he did not see evidence of 
cardiac involvement.  There was also no significant clinical 
evidence of atherosclerotic complication.  The veteran's 
chest x-ray was found to be within normal limits.  A 
diagnosis of hypertension, under control with medication, not 
likely due to diabetes, was rendered.  

At the time of a January 26, 2005, VA clinic visit, the 
veteran was noted to have a blood pressure reading of 152/80.  
At the time of a May 4, 2005, visit, the veteran's blood 
pressure was noted to be 134/82.  At the time of a May 16, 
2005, visit, his blood pressure was 126/82.  

During his May 2005 hearing, the veteran indicated that his 
hypertension was becoming consistently worse and that he had 
had his medications increased as they related to his 
hypertension.  He noted that his treating physician had 
indicated to him that she did not know where his blood 
pressure would be if he stopped his medication.  He stated 
that it was his belief that his hypertension was becoming 
worse based upon the increase in his medications.  He noted 
that he did not like taking them but that he had to in order 
to stay alive.  

In the present case, the evidence reveals that the veteran 
requires medication to control his blood pressure.  However, 
the veteran's diastolic blood pressure has never been 
predominantly 110 or more.  The blood pressure readings taken 
at the time of the VA examination and during VA outpatient 
clinic visits have been predominantly under 110 as evidenced 
above.  Moreover, the veteran has never had any systolic 
blood pressure readings of 200 or more.  While the Board is 
sympathetic to the beliefs of the veteran, the objective 
medical evidence does not demonstrate the blood pressure 
readings required for an increased evaluation.  As such, the 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 10 percent for the veteran's service-
connected hypertension.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).

B. Right Knee

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's right knee disability was assigned a 
noncompensable disability evaluation under Diagnostic Code 
5257.

The current VA regulations relating to muscle injuries state:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions. (b) 
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323). (c) There will 
be no rating assigned for muscle groups which act upon an 
ankylosed joint, with the following exceptions: (1) groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated. (d)  The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  (e) For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
valuation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55.

Factors to be considered in the evaluation of muscle 
disabilities.

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (2006).

The rating criteria under 38 C.F.R. § 4.55, is as follows:

(a)	A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b)	For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c)	There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1)	In the case of an ankylosed knee, if muscle group XIII 
is disabled, it will be rated, but at the next lower level 
than that which would otherwise be assigned.

(2)	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d)	The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e)	For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f)	For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of Sec. 4.25.

38 C.F.R. §  4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

The knee is considered a major joint. 38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2006).

The criteria for rating skin disabilities is found at 
38 C.F.R. § 4.118.  For scars other than head, face, or neck, 
that are deep or that cause limited motion with areas of or 
exceeding 144 square inches (929 sq. cm.), a 40 percent 
disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.

A review of the record reveals that while in Vietnam in 1969, 
the veteran sustained a shell fragment wound involving his 
right knee.  He was taken to surgery for removal of the metal 
fragments in the soft tissues above the knee joint.  He had 
one metal fragment that was in his knee joint that was never 
removed.  Because of this he had recurrent episodes of his 
right knee locking.  He was able to manipulate his knee out 
of the locked position.  

At the time of an October 1984 VA examination, the veteran 
reported that he was able to walk about a mile.  He was also 
able to stand for 40 minutes and could sit most of the day.  
He had to keep changing positions as it related to his right 
knee.  

Physical examination of the right knee revealed no 
deformities.  The veteran had no increase in synovial fluid.  
He had a small transverse 1/2 inch scar over the anterior 
aspect of his right knee, just over the patella.  He had no 
atrophy involving his lower extremities and he had no 
weakness of his lower extremities.  Squatting, which he tried 
to avoid, caused pain in his right knee.  His cruciate and 
collateral ligaments were intact.  Flexion was from 110 to 
130 degrees while extension was to 0 degrees.  He had no 
local tenderness about the knee joint.  

X-rays taken of the knee revealed a small metal fragment 
embedded in the proximal end of the tibia, just at the 
inferior border of the tibial tubical.  Another small 
fragment of metal was seen in the soft tissues, just superior 
to the margin of the proximal end of the patella.  The 
fragments seemed to be embedded just below the skin rather 
than in the patellar tendon.  X-rays taken a year earlier 
indicated that the metal fragment was within the joint.  Now 
it was outside the joint.  

It was the examiner's conclusion that the veteran continued 
to have locking of his right knee.  Where as previously it 
was thought to be due to this metal fragment, his present 
locking could conceivably be due to a tear of the medial 
meniscus.  It was noted that the veteran felt perfectly fine 
as long as he avoided excessive use of his right knee, 
particularly avoiding activities that could cause his knee to 
lock.  

In August 1986, the veteran sustained a tibial plateau 
fracture.  He was treated with a cast and a cast brace with 
the total time in the cast being 5.5 months.  

In a March 1987 VA hospitalization report, the veteran was 
noted to have pain in his right knee with any activity.  He 
was only able to walk one to two blocks before pain would 
occur.  It was noted that the veteran had a shrapnel wound in 
1968 and that he had several pieces of metal embedded around 
the knee, but this did not cause problems.  

The right knee demonstrated that at full extension, there was 
a varus deformity of 3 to 4 degrees.  This was due to loss of 
bone, medially, allowing the tibia to come into varus with 
full extension.  There was ligamentous laxity on the medial 
side secondary to loss of bone.  There was tenderness along 
the lateral collateral ligaments.  The patella appeared to 
track normally.  Range of motion was from 0 to 135 degrees.  
There was no AP instability.  There was no pivot shift.  
There appeared to be positive McMurray and Apley test.  He 
had 3 cm. of thigh atrophy and 2 cm. of calf atrophy.  

At the time of a June 1995 VA examination, the veteran 
reported having right knee pain with prolonged walking.  He 
was unable to run.  His knee ached all the time.  He wore a 
brace to alleviate the knee from giving way and collapsing.  

There was no swelling or effusion.  The veteran's right thigh 
and calf were noticeably smaller than the left side.  He 
walked with a limp favoring the right leg.  The veteran was 
wearing a knee brace that gave lateral support to the leg.  
Palpation of the knee elicited severe pain over the medial 
and lateral knee.  The examiner was unable to check for 
McMurray or drawer test due to extreme pain.  Flexion was 
from 0 to 90 degrees.  A diagnosis of degenerative joint 
disease of the right knee was rendered.  

In a July 1995 report, D. G., M.D., indicated that the 
veteran reported having some shrapnel removed in 1969.  He 
further noted that the veteran reported having been in a 
motor vehicle accident in 1987 and having sustained a 
fracture and being put in a cast.  

Physical examination revealed that the veteran had 1+ fusion 
and medial joint laxity probably due to compression.  The 
veteran had 90 degrees of flexion, although the veteran 
stated that he could flex further, but it hurt too much.  The 
knee was stable up to 90 degrees.  X-rays taken in June 1995 
revealed two small pieces of shrapnel, one above the patella 
and one three inches below the joint line.  The veteran was 
noted to have what was probably an old tibial plateau 
fracture with a fracture of the tibial eminence.  Dr. G. 
indicated that the veteran's right knee had become worse but 
stated that a majority of the symptoms were undoubtedly due 
to the motorcycle accident.  

At the time of a May 2004 VA scar examination, the veteran's 
scar was noted to have no current symptoms.  The location of 
the scar was in the center aspect of the kneecap and 
bilateral side of the knee cap.  It was about 1 cm. by a few 
mm.  There was no pain and no adherence.  The scar was flat, 
somewhat shiny, and mildly purplish.  It was stable, and 
superficial, and not deep.  There was no evidence of 
inflammation.  There was no induration and no limitation of 
motion caused by the scar.  There was also no disfigurement.  
The examiner diagnosed the veteran as having three small 
scars from a shrapnel injury on the right knee cap area.  

Findings of a May 2004 VA examination of the veteran's 
musculoskeletal system note shrapnel injury to the right knee 
with no clinical damage to the muscle itself.

At the time of a May 2004 VA orthopedic examination, the 
veteran reported having 7-8/10 pain on the right knee, 
especially after long standing or walking.  The veteran noted 
having weakness, sometimes heat, instability, giving way, 
fatigability, and lack of endurance.  There was no 
significant flare-up as this was quite a steady problem.  The 
veteran used a brace most of the time.  There was no 
dislocation.  There were no significant constitutional 
symptoms of inflammatory arthritis.  His right knee had a 
range of motion between 0 and 80 degrees and he moved it 
against quite strong resistance.  The veteran started 
complaining of pain at 60 degrees and it steadily worsened 
with more flexion.  After repetitive use there was a 
worsening fatigability but no further loss of motion.  The 
veteran denied flare ups.  There was no objective evidence of 
edema or effusion, but there was tenderness on the lateral 
side and lower end of the knee joint to touch.  His gait 
seemed to be slightly limping because he was trying to keep 
the right knee straight while he was walking.  There was no 
ankylosis present.  The leg lengths were symmetric.  The 
veteran had no constitutional symptoms and he had no 
prosthesis.  

X-rays of the right knee showed multiple shrapnel fragments 
in the soft tissues.  Degenerative changes were also present.  
The joint spaces were narrowed.  Subchondral sclerosis and 
osteophytes were also seen.  

The VA orthopedic examiner diagnosed status post shrapnel 
injury to the right knee area and status post surgical 
removal with retained fragments in the soft tissue; status 
post fracture right knee due to motorcycle accident; and 
traumatic arthritis of the right knee based on x-ray.  

At the time of his May 2005 hearing, the veteran testified 
that his knee was "trashed" to put it mildly.  He stated 
that a good portion of that came from the motorcycle accident 
that was subsequent to his wound.  He indicated that as far 
as his original problem he still had locking of the knee.  He 
also reported having pain which he felt was not relevant to 
the motorcycle accident.  The veteran noted that he wore an 
elastic brace prior to the accident.  He stated that he had 
gone down to the local store to buy the brace and that VA had 
not issued him one.   

A compensable evaluation is not warranted for shrapnel wounds 
of the right knee. As defined under 4.56, the veteran would 
have no more than a slight disability as he has been shown to 
have simple wound of muscle without debridement or infection. 
healing with good functional results, no cardinal signs or 
symptoms of muscle disability, a minimal scar, and no 
evidence of fascial defect, atrophy, or impaired tonus.  
There has also been no impairment of function or metallic 
fragments retained in muscle tissue.  As such, he would be 
shown to have no more than slight disability of any muscles 
relating to the knee.  A slight disability would warrant no 
more than a noncompensable disability evaluation under DCs 
5313, 5314, or 5315.  

The veteran has also not been shown to have ranges of motion 
with regard to limitation of flexion or extension, regardless 
of whether the veteran's disability arises from the shrapnel 
wounds or the motor vehicle accident, which would warrant a 
compensable disability evaluation under DCs 5260 or 5261.  

There has also been no demonstration that the veteran has 
subluxation or lateral instability solely from his service-
connected shrapnel wounds.  As such, a compensable evaluation 
would not be warranted under DC 5257.  

As to the veteran's scars, an increased evaluation under DC 
7801 or 7802 is not warranted as the scar area does not 
exceed 39 sq. centimeters.  An increased evaluation is also 
not warranted under DC 7803 as the veteran's scars have not 
been shown to be unstable.  As to DC 7804, the Board notes 
that there have been no objective findings of pain.  As to DC 
7805, the veteran has not been shown to have limitation of 
motion based upon his scars.  

Accordingly, given the evidence of record, an increased 
evaluation is not warranted under these provisions.

However, the Board's analysis does not end here.  The 
veteran's right knee symptomatology also includes X-ray 
evidence of arthritis, and clinical evidence of some 
limitation of motion, that has not been distinguished as 
attributable only to the shrapnel wounds or to the motor 
vehicle accident.  A claimant who has arthritis and 
instability of the knee may be rated separately under DC 5003 
and DC 5257, based upon additional disability.  See 
VAOPGCPREC 9-98; VAOPGCPREC 23-97.  In Hicks v. Brown, 8 Vet. 
App. 417 (1995), the Court noted that DC 5003 and 38 C.F.R. § 
4.59 deem painful motion of a major joint or group of minor 
joints caused by degenerative arthritis that is established 
by X-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Pursuant to Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.

Here, the reported motion of the right knee in flexion has 
been from 0 to 80 degrees, on recent VA examination in 2004.  
As noted, normal range of flexion of the knee is to 140 
degrees.  See 38 C.F.R. § 4.71, Plate II.  Thus, the veteran 
has some limitation of motion of the right knee.  The 
limitation of flexion, however, is not compensable.  38 
C.F.R. § 4.71a, DC 5260.  Also, there is no indication of 
limitation of extension, so as to render it compensable on 
that basis, under DC 5261.  Accordingly, and giving the 
veteran the benefit of the doubt, under Diagnostic Code 5003, 
the arthritis and limitation of motion of the right knee 
warrant a separate 10 percent rating, but no higher, since 
the time the veteran filed his claim for an increased rating 
in September 2003.  

        C. Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected hypertension or shell fragment wounds of 
the right knee have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The appeal, as to the issues of increased evaluations for DM, 
Type II, and peripheral neuropathy of the left lower 
extremity, is dismissed. 

Service connection for peripheral neuropathy of the bilateral 
upper extremities is denied.  

An evaluation in excess of 10 percent for hypertension is 
denied.  

A compensable evaluation for shell fragment wound residuals 
of the right knee is denied.  

A separate 10 percent disability rating is granted for 
arthritis of the right knee, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


